BLUE DOLPHIN ENERGY COMPANY AND SUBSIDIARIES Pro Forma Calculation of Stockholders’ Equity at July 31, 2010 Total Common Additional Retained Stockholders' Stock Paid-In Capital Earnings Equity Balance at December 31, 2009 $ $ ) $ Common stock issued for services, February 15, 2010 73 Option expense, March 31, 2010 Net loss, March 31, 2010 ) ) Common stock issued for services, May 15, 2010 Option expense, June 30, 2010 Net loss, June 30, 2010 ) ) Blue Sky Langsa Limited acquisition, July 26, 2010 Net income, July 2010(*) $ $ ) $ (*) includes $201,000 recovery of bad debt from saltwater disposal well acquisition.
